EXHIBIT 10.16

 

2015 Executive Compensation

 

On February 13, 2015, the Compensation Committee of the Board of Directors of
Interactive Intelligence Group, Inc. (the “Company”) approved annual
compensation arrangements, for the year beginning January 1, 2015, for the
Company’s executive officers, including the following “Named Executive Officers”
included in the Company’s definitive proxy statement on Schedule 14A filed with
the Securities and Exchange Commission on April 11, 2014 (the “Proxy
Statement”):

 

 

 

Name

Title/Position

Donald E. Brown, M.D.

Chairman of the Board, President and Chief Executive Officer

(Principal Executive Officer)

 

 

Stephen R. Head

Chief Financial Officer, Senior Vice President of Finance and Administration,

Secretary and Treasurer (Principal Financial Officer)

 

 

Gary R. Blough

Chief International Officer, Senior Vice President of International Sales

 

In January 2014, the Company reorganized its executive structure.  As a result,
Hans W. Heltzel, who was one of the Named Executive Officers in the Proxy
Statement, is no longer an executive officer of the Company. 

 

The information regarding the base salaries and performance bonuses for Donald
E. Brown, Stephen R. Head and Gary R. Blough, appearing in the Company’s Current
Report on Form 8-K filed February 20, 2015, are incorporated herein by
reference. The base salary and performance bonuses for Hans W. Heltzel are set
forth below.

 

The 2015 base salary for Mr. Heltzel is $220,500.

 

For purposes of the 2015 incentive compensation arrangements discussed below,
non-GAAP measures are used, which adjust GAAP numbers for purchase accounting
adjustments, non-cash stock-based compensation expense and the amortization of
certain intangible assets related to acquisitions.

 

Mr. Heltzel is eligible for a Gross Profits on Orders Bonus (GPOB). The GPOB is
earned and paid quarterly based on actual year-to-date gross profit on orders,
which includes annual recurring revenue for new cloud orders plus 60% of the
gross profit value of on-premises orders, including first year support, compared
to 85% of the target year-to-date gross profit on orders. For the first three
quarters of the year, payments will be limited to 100% of the target increase.
Payments for the second, third and fourth quarters are calculated based on
amounts earned less payments made in prior quarters. If the actual annual gross
profit on orders equals the annual target gross profit on orders, Mr. Heltzel
will earn a bonus of $60,375 for 2015. Amounts earned under the GPOB will be
paid in shares of the Company’s common stock in lieu of cash, which shares will
be issued under the Company’s 2006 Equity Incentive Plan, as amended (the “2006
Plan”).

 

Mr. Heltzel is eligible for an Operating Cash Flow Bonus (OCFB). The OCFB is
earned and paid quarterly based on actual year-to-date cash flow from
operations, capital expenditures and capitalized software, net compared to
target. To the extent that actual year-to-date capital expenditures plus
capitalized software, net exceeds the target year-to-date capital expenditures
plus capitalized software, net, the difference shall be deducted from the actual
year-to-date cash flow from operations when determining the amount of the OCFB
earned. To the extent that actual year-to-date capital expenditures plus
capitalized software, net is less than the target year-to-date capital
expenditures plus capitalized software, net, the difference shall be added to
the actual year-to-date cash flow from operations when determining the amount of
the OCFB earned. 50% of the amount of the OCFB will be paid if actual
year-to-date cash flow from operations (after adjustment for capital
expenditures and capitalized software, net) is $10 million less than the target
year-to-date cash flow from operations (after adjustment for capital
expenditures and capitalized software, net), and an incrementally greater
percent will be earned up to a maximum of 100% of the OCFB in the first three
quarters and 150% of the OCFB in the fourth quarter if the actual year-to-date
cash flow from operations (after adjustment for capital expenditures and
capitalized software, net) equals the target year-to-



--------------------------------------------------------------------------------

 

date cash flow from operations (after adjustment for capital expenditures and
capitalized software, net). Payments for the second, third and fourth quarters
are calculated based on amounts earned less payments made in prior quarters. If
the actual 2015 cash flow from operations (after adjustment for capital
expenditures and capitalized software, net) equals the target 2015 cash flow
from operations (after adjustment for capital expenditures and capitalized
software, net), Mr. Heltzel will earn a bonus of $60,375 for 2015. Amounts
earned under the OCFB will be paid in shares of the Company’s common stock in
lieu of cash, which shares will be issued under the 2006 Plan.

 

 

2015 Board of Director Compensation

 

The Compensation Committee of the Board of Directors of the Company did not
modify the annual cash compensation arrangements from 2014, for the period
beginning January 1, 2015, for the Company’s non-employee Board of Director
members. The annual cash retainer received by each non-employee director is
$32,000, and directors are not paid a per meeting fee for attending Board of
Director meetings.  All information regarding committee attendance fees for the
Company’s non-employee Board of Director members, appearing in Exhibit 10.26 to
the Annual Report on Form 10-K for the year ended December 31, 2006 filed by
Interactive Intelligence, Inc., SEC File No. 000-27385, is incorporated herein
by reference. On February 13, 2015, the Compensation Committee determined that
instead of stock options, commencing in 2015, each non-employee director will
receive an award of restricted stock units (“RSUs”) at the annual meeting of
shareholders, which RSUs will vest in full on the first anniversary of the grant
date.

 

 

 

 



--------------------------------------------------------------------------------